     Case 4:20-cv-00670-P Document 22 Filed 09/21/20                      Page 1 of 10 PageID 240



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

 ALAN SNIDER,                                        §
                                                     §
       Plaintiff,                                    §
                                                     §
 v.                                                  §      Civil Action No. 4:20-cv-00670-P
                                                     §
 SCOTT CAIN, AND CITY OF                             §
 CLEBURNE,                                           §
                                                     §
       Defendants.                                   §

                                         SCHEDULING ORDER

I.        SUMMARY OF CRITICAL DATES

     Initial Expert Designation & Report (¶ 4 a.)        March 29, 2021
     Responsive Expert Designation & Report (¶           April 26, 2021
     4 b.)
     Rebuttal Expert Designation (¶ 4 c.)                30 days after disclosure made by other party
     Expert Objections (¶ 4 d.)                          October 18, 2021
     Dispositive Motions (¶ 3)                           July 26, 2021
     Mediation (¶ 5)                                     May 26, 2021
     Completion of Discovery (¶ 6)                       June 25, 2021
     Pretrial Disclosures and Objections (¶ 7)           October 13, 2021
                                                         Objections due 14 days thereafter
     Pretrial Materials (pretrial order etc.)(¶ 8)       October 28, 2021
     Exchange of Exhibits (¶ 9)                          November 8, 2021
     Pretrial Conference (¶ 11)                          To be set if necessary.
     Trial Date (¶ 1)                                    November 22, 2021
      Case 4:20-cv-00670-P Document 22 Filed 09/21/20              Page 2 of 10 PageID 241



II.      SCHEDULING INSTRUCTIONS

         Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and the local rules of this

Court (except as modified herein), the Court, having considered the status report submitted by the

parties, finds that the following schedule should govern the disposition of this case:

         Unless otherwise ordered or specified herein, all limitations and requirements of the

Federal Rules of Civil Procedure and the local rules of this Court must be observed.

         Please note that the Court has attempted to adhere to the schedule requested by the

parties. In so doing, the Court assumes that the parties thoroughly discussed scheduling

issues prior to submitting their status report and that the parties understand that the

deadlines imposed in this Order are firmly in place, absent the few exceptions set forth below.

         1.     Trial Date: This case is set for trial on this Court’s four-week docket beginning

                November 22, 2021. Counsel and the parties shall be ready for trial on two days’

                notice at any time during this four-week period.

         2.     Joinder of Parties or Amendment of Pleadings: By November 20, 2020, all

                motions requesting joinder of additional parties or amendments of pleadings shall

                be filed.

         3.     Dispositive Motions: By July 26, 2021, all motions that would dispose of all or

                any part of this case (including motions for summary judgment) shall be filed.

         4.     Experts:

                a. Initial Designation of Expert(s): Unless otherwise stipulated or directed by
                order, the party with the burden of proof on the issue subject to the expert
                designation shall file a written designation of the name and address of each expert
                witness who will testify at trial for that party and shall otherwise comply with Rule
                26(a)(2) of the Federal Rules of Civil Procedure on or before March 29, 2021.
                (Unless otherwise noted, all references to Rules in this Order shall refer to the
                Federal Rules of Civil Procedure.)



                                                -2-
Case 4:20-cv-00670-P Document 22 Filed 09/21/20               Page 3 of 10 PageID 242



         b. Responsive Designation of Expert(s): Each party without the burden of proof
         on the issue subject to expert designation shall file a written designation of the name
         and address of each expert witness who will testify at trial for that party and shall
         otherwise comply with Rule 26(a)(2) on or before April 26, 2021.

         c. Rebuttal Expert(s): If the evidence is intended solely to contradict or rebut
         evidence on the same subject matter identified by another party under Rule
         26(a)(2)(B), the disclosures required under Rule 26(a)(2) shall be made within 30
         days after the disclosure made by the other party.

         d. Challenges to Experts: The parties are directed to file any objections to, or
         motions to strike or exclude expert testimony (including Daubert motions), no later
         than October 18, 2021. No challenges to experts shall be filed prior to July 26,
         2021 without obtaining leave of court.

   5.    Mediation: In accordance with the Court’s Civil Justice Expense and Delay

         Reduction Plan, the Court hereby REFERS this case to mediation and APPOINTS

         Judge Royal Ferguson as the mediator in this case. A party opposing either

         mediation referral or the appointed provider should file a written objection within

         10 days of the date of this Order. The parties shall mediate with Judge Ferguson

         on or before May 26, 2021. Within seven days after the mediation, the parties shall

         jointly prepare and file a written report, which shall be signed by counsel for

         each party, detailing the date on which the mediation was held, the persons present

         (including the capacity of any representative), and a statement informing the Court

         of the effect of their mediation and whether this case has been settled by agreement

         of the parties.

   6.    Completion of Discovery: By June 25, 2021, all discovery—including discovery

         concerning expert witnesses—shall be completed. The parties may agree to extend

         this discovery deadline, provided (a) the extension does not affect the trial setting,

         dispositive motions deadline, challenges to experts deadline, or pretrial submission

         dates; and (b) written notice of the extension is given to the Court.

                                          -3-
   Case 4:20-cv-00670-P Document 22 Filed 09/21/20                       Page 4 of 10 PageID 243



        7.      Pretrial Disclosures and Objections: Unless otherwise directed by order, the

                parties must make the disclosures required by Rule 26(a)(3)(A)-(B) by October 13,

                2021. With respect to the identification of witnesses who will be called by

                deposition, the parties must also identify the portions of the deposition transcript

                that they intend to use. (Modification of Rule 26(a)(3)(A)(ii)). Within 14 days

                thereafter, a party must serve and file a list disclosing any objections, together

                with the grounds therefor, to: (a) the use under Rule 32(a) of a deposition designated

                by another party under Rule 26(a)(3)(A)(ii); (b) the admissibility of materials

                identified under Rule 26(a)(3)(A)(iii); and (c) the use of any witnesses (except for

                expert objections) identified under Rule 26(a)(3)(A)(i)1, if any. Objections not so

                disclosed, other than objections under Rules 402 and 403 of the Federal Rules of

                Evidence, are waived unless excused by the Court for good cause.

        8.      Pretrial Materials: By October 28, 2021 except as otherwise noted below, all

                pretrial materials shall be filed. Specifically, by this date:

                a. Pretrial Order: A joint pretrial order shall be submitted by the Plaintiff's
                attorney which covers each of the matters listed in Local Rule 16.4 and which states
                the estimated length of trial. If an attorney for either party does not participate in
                the preparation of the joint pretrial order, the opposing attorney shall submit a
                separate pretrial order with an explanation of why a joint order was not submitted
                (so that the Court can impose sanctions, if appropriate). Each party may present its
                version of any disputed matter in the joint pretrial order; therefore, failure to agree
                upon content or language is not an excuse for submitting separate pretrial
                orders. (Modification of Local Rule 16.4). When the joint pretrial order is
                approved by the Court, it will control all subsequent proceedings in this case. If
                submitted on paper, the parties must submit the original and one copy of the
                proposed pretrial order (styled as the “Pretrial Order”) directly to the Court’s
                chambers. Do not file it with the clerk. The Court will direct the clerk to file it
                after the Court signs it. The proposed pretrial order must be transmitted to the


        1
          Requiring parties to file objections to witnesses disclosed under Rule 26(a)(3)(A)(i) is a
modification of the requirements of Rule 26(a)(3)(B), which only requires that the parties file objections to
deposition designations (Rule 26(a)(3)(A)(ii)) and exhibits (Rule 26(a)(3)(A)(iii)).

                                                    -4-
  Case 4:20-cv-00670-P Document 22 Filed 09/21/20                      Page 5 of 10 PageID 244



                electronic   address    used     for     receipt    of    proposed                  orders
                (connor_orders@txnd.uscourts.gov) no later than November 2, 2021.

                b. Witness List: A list of witnesses shall be filed by each party, which divides
                the persons listed into groups of “probable witnesses,” “possible witnesses,”
                “experts,” and “record custodians” and which provides:

                        (i) the name and address of each witness;

                        (ii) a brief narrative summary of the testimony to be covered by each
                        witness;

                        (iii) whether the witness has been deposed; and

                        (iv) the expected duration of direct or cross-examination of the witness.2

                The Witness list will include three columns. The first column will contain a brief
                statement of the subject matter to be covered by a particular witness. The second
                column will bear the heading “Sworn,” and the third column will bear the heading
                “Testified,” so that the Court can keep track of the witnesses at trial.

                If any witness needs an interpreter, please note this on the witness list. It is the
                obligation of the party offering such a witness to arrange for an interpreter to be
                present at trial.

                (Modification of Local Rule 26.2(b))


                c. Exhibit List and Deposition Testimony Designations: A list of exhibits
                (including demonstrative exhibits) and a designation of portions of depositions
                to be offered at trial shall be filed by each party. The list of exhibits shall describe
                with specificity the documents or things in numbered sequence. The documents or
                things to be offered as exhibits shall be numbered by attachment of gummed labels
                to correspond with the sequence on the exhibit list and identify the party submitting
                the exhibit. (Modification of Local Rule 26.2(b), (c)). Do not use letter suffixes to
                identify exhibits (e.g., designate them as 1, 2, 3, not as 1A, 1B, 1C). The Exhibit
                list will include two columns, one bearing the heading “Offered” and the other
                bearing the heading “Admitted.”




        2
          Pursuant to Rule 16(c)(2)(O) and Section VII of the United States District Court for the Northern
District of Texas Civil Justice Expense and Delay Reduction Plan, the Court may impose a reasonable limit
on the time allowed for presenting evidence in this case. See Commentary - 1993 Amendment to the
Federal Rules of Civil Procedure (court should ordinarily impose time limits only after receiving
appropriate submissions from the parties).

                                                   -5-
  Case 4:20-cv-00670-P Document 22 Filed 09/21/20                      Page 6 of 10 PageID 245



                Each party’s exhibit list shall be accompanied by a written statement, signed by
                counsel for each party and state that, as to each exhibit shown on the list,

                        (i) the parties agree to the admissibility of the exhibit; or

                        (ii) the admissibility of the exhibit is objected to, identifying the nature and
                        legal basis of any objection to admissibility and the name(s) of the party or
                        parties urging the objection.

                All parties shall cooperate in causing such statements to be prepared in a timely
                manner for filing with the exhibit lists. Counsel for the party proposing to offer an
                exhibit shall be responsible for coordinating activities related to preparation of such
                a statement as to the exhibit the party proposes to offer. This includes an obligation
                to make exhibits available for inspection in advance of the deadline for filing
                exhibit lists where a party needs to see exhibits to assess admissibility. The Court
                may exclude any exhibit offered at trial unless such a statement regarding the
                exhibit has been filed in a timely manner. In addition, objections not identified in
                the statement may be waived.

                A list of each party’s exhibits to which no objection will be lodged (preadmitted)
                must be submitted at the pretrial conference.3 The Court expects the parties to
                confer and agree to admit the majority of their exhibits prior to trial.

                d. Proposed Findings of Fact and Conclusions of Law (annotated)4: In a non-
                jury case, proposed findings of fact and conclusions of law shall be filed by each
                party having the burden of persuasion on an issue. Within 5 days thereafter, any
                opposing party shall serve its proposed findings and conclusions (annotated) 5 on
                that issue, numbered in paragraphs corresponding to those earlier filed.
                (Modification of Local Rule 52.1).

                e. Trial Briefs: Trial briefs may be filed by each party. In the absence of a specific
                order of the Court, trial briefs are not required, but are welcomed. The briefing
                should utilize Fifth Circuit and/or Supreme Court authority or relevant state
                authority to address the issues the parties anticipate will arise at trial.

        NOTE: Deadlines in this order regarding pretrial materials are dates for filing or
        delivery, not mailing dates.



        3
          This does not change the sequential manner in which each side should number its exhibits. In
other words, a party should not separately number its exhibits into “objected to” and “unobjected to”
categories.
        4
           “Annotated” means that each conclusion of law shall be accompanied by citation to statutory or
case authority. It is not sufficient to submit a proposed conclusion of law without citation to supporting
authority.
        5
          See id.

                                                  -6-
Case 4:20-cv-00670-P Document 22 Filed 09/21/20             Page 7 of 10 PageID 246



   9.    Exchange of Exhibits: No later than November 8, 2021, counsel for each party

         intending to offer exhibits shall exchange a complete set of marked exhibits

         (including demonstrative exhibits) with opposing counsel and shall deliver a set

         of marked exhibits to the Court’s chambers (except for large or voluminous

         items that cannot be easily reproduced).


   10.    Settlement Conference and Status Report:

         a. Settlement Conference: No later than November 8, 2021, the parties and their
         respective lead counsel shall hold a face-to-face meeting to discuss settlement of
         this case. Individual parties and their counsel shall participate in person, not by
         telephone or other remote means. All other parties shall participate by a
         representative or representatives, in addition to counsel, who shall have unlimited
         settlement authority and who shall participate in person, not by telephone or other
         remote means. If a party has liability insurance coverage as to any claim made
         against that party in this case, a representative of each insurance company providing
         such coverage, who shall have full authority to offer policy limits in settlement,
         shall be present at, and participate in, the meeting in person, not by telephone or
         other remote means. At this meeting, the parties shall comply with the requirements
         of Local Rule 16.3.

         b. Joint Settlement Report: Within seven days after the settlement conference,
         the parties shall jointly prepare and file a written report, which shall be signed
         by counsel for each party, detailing the date on which the meeting was held, the
         persons present (including the capacity of any representative), a statement
         regarding whether meaningful progress toward settlement was made, and a
         statement regarding the prospects of settlement.

   11.    Pretrial Conference: A pretrial conference will be conducted, in person, if the

         Court determines such a conference is necessary. If the Court anticipates imposing

         time limits on the presentation of evidence that significantly reduces the parties’

         estimated trial length, the Court will schedule a pretrial conference and advise of

         such deadlines so that counsel will have reasonable notice of such limits. Lead

         counsel for each party must attend, or, if the party is proceeding pro se, the party

         must attend. Fed. R. Civ. P. 16 (c)(1) & (e). Lead counsel and pro se parties must

                                         -7-
Case 4:20-cv-00670-P Document 22 Filed 09/21/20               Page 8 of 10 PageID 247



         have the authority to enter into stipulations and admissions that would facilitate the

         admission of evidence and reduce the time and expense of trial. Id. All pretrial

         motions not previously decided will be resolved at that time, and procedures for

         trial will be discussed. At the final pretrial conference, it should be possible to

         assign the specific date for trial during the four-week docket. Telephone calls

         about the probable trial date prior to the final pretrial conference will not

         likely be beneficial to counsel or the Court staff.

   12.    Modification of Scheduling Order: As addressed above, this Order shall control

         the disposition of this case unless it is modified by the Court upon a showing of

         good cause and by leave of court. Fed. R. Civ. P. 16(b)(4). Any request that the

         trial date of this case be modified must be made (a) in writing to the Court, (b)

         before the deadline for completion of discovery, and (c) in accordance with the

         United States District Court for the Northern District of Texas Civil Justice

         Expense and Delay Reduction Plan ¶ V and Local Rule 40.1 (motions for

         continuance must be signed by the party as well as by the attorney of record).

   13.    Sanctions: Should any party or counsel fail to cooperate in doing anything

         required by this Order, such party or counsel or both may be subject to sanctions.

         No pending dispositive motion or other request for affirmative relief (unless

         otherwise ordered by the Court or permitted by applicable law) relieves a

         party or counsel of their obligation to comply with the deadlines and

         instructions required by this Order. If the plaintiff does not timely file the

         required (or other) pretrial material, the case will be dismissed.              If the

         defendant/third party does not timely file the required (or other) pretrial material, a



                                          -8-
Case 4:20-cv-00670-P Document 22 Filed 09/21/20              Page 9 of 10 PageID 248



         default will be entered or the defendant/third party will not be permitted to present

         witnesses or exhibits at trial. Fines or other sanctions, if appropriate, may also be

         imposed under Rule 16(f). Failure to list a witness, exhibit, or deposition

         excerpt as required by this Order shall be grounds for exclusion of that evidence.

         This does not apply to testimony, exhibits, or deposition excerpts offered for

         impeachment; further, the use of unlisted witnesses, exhibits, or deposition excerpts

         for rebuttal shall be permitted if the attorneys could not have reasonably anticipated

         their need for that evidence.

   14.    Electronic Filing Procedures: This case has been designated for enrollment in

         the Electronic Case Filing System (CM/ECF). (For more information on the ECF

         system, please see http://www.txnd.uscourts.gov/filing/ecf.html). Now that the

         case is designated an ECF case, all documents must be filed electronically;

         however, the Court still requires that courtesy copies of dispositive motions (and

         accompanying briefs and appendices) be sent to Chambers. Proposed orders are

         required to be submitted with EVERY motion. (Modification to Local Rule

         7.1(c)). Proposed orders must be submitted via e-mail in a WordPerfect-compatible

         format as instructed in the CM/ECF system’s “Proposed Orders” Event. The

         proposed orders must be e-mailed to: pittman_orders@txnd.uscourts.gov. Include

         the case number and the document number of the referenced motion in the subject

         line.

   15.    Citations: All briefs filed with the Court shall comply with the most recent edition

         of The Bluebook: A Uniform System of Citation. Particularly, counsel are directed

         to provide, where applicable, the subsections of cited statutes, and to provide



                                          -9-
Case 4:20-cv-00670-P Document 22 Filed 09/21/20              Page 10 of 10 PageID 249



          pinpoint citations when citing cases, i.e., provide the page where the stated legal

          proposition can be found. See Bluebook Rules 3.2-3.4 (Columbia Law Review

          Ass’n et al. eds, 20th ed. 2015) (regarding pinpoint citations and subsections).

          Furthermore, if a brief contains citations to unpublished opinions or to LEXIS,

          counsel must attach copies of those cases to the brief.

    16.   Notice: Each attorney of record and any unrepresented party must review and

          adhere to the Local Civil Rules of the Northern District of Texas, which may be

          accessed       at      http://www.txnd.uscourts.gov/rules/localrules/lr_civil.html.

          Additionally, each attorney of record and any unrepresented party must review and

          abide by the standards of litigation conduct for attorneys appearing in civil actions

          in the Northern District of Texas, as outlined in Dondi Properties Corp. v.

          Commerce Savings & Loan, 121 F.R.D. 284 (N.D. Tex. 1988) (en banc), which

          may be accessed at http://www.txnd.uscourts.gov/publications/index.html.

    17.   Inquiries: Questions relating to this scheduling order or legal matters should be

          presented in a motion, as appropriate. Questions regarding electronic notice or

          electronic case files shall be directed to the Help Desk at 1-866-243-2866. If any

          electronic equipment is needed in the courtroom, notify Brian Rebecek, Fort Worth

          Division Manager, at 817-850-6613.

    SO ORDERED on this September 21, 2020.




                                          - 10 -
